DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            ANDRE ZOLDAN,
                               Appellant,

                                     v.

   THE ENTRADA CONDOMINIUM, INC., INGRID E. WATKINS, PA,
  INGRID E. WATKINS, ADAH GAINES, ELIZABETH WATKINS, and
              NEXSTAR TITLE AND ESCROW, LLC,
                         Appellees.

                               No. 4D17-3853

                               [June 14, 2018]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol-Lisa Phillips, Judge; L.T. Case No.
CACE 13-010631 Div. 25.

   Kenzie N. Sadlak of Kenzie N. Sadlak, P.A., Miami, for appellant.

  Neil F. McGuinness of Mcguinness & Cicero, Sunrise, for appellee The
Entrada Condominium, Inc.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.